




April 29, 2014
                
Wendell Stephen Nye


Re:
Terms of Separation

Dear Steve:
This letter serves as the confirmation of the agreement (“Agreement”) between
you and Infoblox Inc. (the “Company”) concerning the terms of your transition
and separation from the Company and offers you the following separation
compensation we discussed in exchange for your execution of a general release of
claims and covenant not to sue. Except where otherwise set forth, and except as
provided in Sections 2(b) and 2(c) of that certain Change in Control Severance
Agreement dated April 2, 2012 (the “Change in Control Agreement”), if a Change
in Control occurs within sixty (60) days following your Separation Date, as
defined below, this Agreement supersedes the terms of that certain offer letter
dated February 8, 2010, and the Change in Control Agreement and any other
agreement between you and the Company.


1.
Continued Employment:



a)Prior Assignment. The Company previously employed you as its EVP Product
Strategy and Corporate Development.   


b)Transition Period and Separation Date. Effective March 24, 2014 (the
“Transition Date”) and ending June 20, 2014 (the “Separation Date”), you agree
that your title will be Corporate Strategy Executive Advisor and that you shall
cooperate fully with the CEO and the EVP Product Strategy to effect a smooth
transition of your duties and responsibilities.


c)Transition Duties. Effective as of the Transition Date, you relinquish the
office and title of EVP Product Strategy and Corporate Development and any
officer position you hold with the Company and its subsidiaries. Following the
Transition Date and until the Separation Date, your duties shall be limited to
assisting the EVP Product Strategy with the transition of your duties and
responsibilities and providing such other services as requested by the CEO. This
will include providing guidance, leadership and/or support for the due diligence
and term sheet negotiations and management of integration activities as
requested for the acquisition targets that we have previously identified.


d)Policies and Procedures. The employment relationship between you and the
Company shall continue to be governed by the general employment policies and
practices of the Company, including those relating to protection of confidential
information and assignment of inventions, except that when the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control. Except as otherwise set
forth herein, this Agreement supersedes the terms of the Change in Control
Agreement, and does not constitute a contract of employment. Nothing in this
Agreement shall be deemed to give you the right to be retained in the service of
the Company or to deny the Company any right to terminate your employment at any
time.

1



--------------------------------------------------------------------------------






2.
Transition Compensation and Benefits. Until the Separation Date, provided you
remain employed by the Company: (i) you shall continue to receive for services
to be rendered hereunder your base salary currently in effect, subject to
payroll withholding and deductions and payable in accordance with the Company’s
regular payroll schedule, (ii) you shall continue to be eligible to earn a bonus
under the terms of the current company incentive plan but only to the extent
earned under the terms of the bonus plan; such bonus shall also be subject to
payroll withholding and deductions, (iii) you shall continue to be entitled to
all benefits for which you are eligible under the terms and conditions of the
standard Company benefits, including but not limited to all life, dental,
health, accident and disability benefit plans and other similar welfare plans
and compensation practices which may be in effect from time to time and provided
by the Company to its employees generally through the last day of your
employment, and (iv) all equity awards granted to you by the Company that are
outstanding as of the effective date of this Agreement shall continue to vest in
accordance with the vesting terms set forth in the applicable equity award
agreement.



3.
Payment of Wages: On June 20, 2014, we will provide you a final regular
paycheck. In the paycheck of June 20, 2014, you will also receive any currently
pending reimbursable expenses (including ESPP refunds) plus accrued unused
vacation and any similar payments due you from the Company as of the Separation
Date. You will submit all final expenses eligible for reimbursement by June 19,
2014 and that you agree that the Company may remit a check of expense
reimbursement to you by June 20, 2014.



4.
Separation Compensation: In consideration of your cooperation during the
transition period until the Separation Date and in exchange for your agreements
to various material terms of this Agreement including, but not limited to,
return of Company property (paragraph 5), confidentiality of Company information
(paragraph 6), the general release and waiver of claims (paragraph 7), the
covenant not to sue (paragraph 8), the express agreement to comply with the
terms of the Change in Control Agreement (paragraph 9), and confidentiality of
this Agreement (paragraph 12), and for your signed re-affirmation of the terms
hereof on or after the Separation Date and you not timely revoking the
re-affirmed agreement (the “Reaffirmation”) and the other promises herein, the
Company agrees to provide you with the following:



a)     Severance: The Company agrees to pay you a total of Three Hundred Ninety
Thousand Dollars ($390,000) less applicable state and federal payroll
deductions, which equals one hundred percent (100%) of your total annual salary
plus your annual target bonus. You will be paid in a single lump sum within
fourteen (14) days following the Reaffirmation to re-affirm the covenants,
representations and warranties and release of claims and waiver covering the
period between this Agreement and the Separation Date (the “Release Confirmation
Date”).
b)     COBRA: Upon your timely election to continue your existing health
benefits under COBRA, and consistent with the terms of COBRA and the Company’s
health insurance plan, the Company will pay the insurance premiums to continue
your existing health benefits for the shorter of (i) nine (9) months following
the Separation Date or (ii) the expiration of your continuation coverage under
COBRA. You will remain responsible for, and must continue to pay, the portion of
premiums, co-payments, etc. that you would have paid had your employment
continued.
c)    Acceleration; Post-termination Exercise Period: Exhibit A sets forth each
stock option and restricted stock unit award you previously have been granted
(each, an “Award”). The vesting and exercisability of each Award will accelerate
as if you had continued in service with the Company for an additional twelve
(12) months and the vested Awards shall be released within thirty (30) days of
the Release Confirmation Date. Exhibit A sets forth the total shares vested
(including accelerated shares) for each Award. To the extent an option is
intended to qualify as an incentive stock option pursuant to Section 422 of the
Internal Revenue Code of 1986, as amended, it will convert from an incentive
stock option to a nonstatutory stock option as of the Effective Date, and you
will solely be responsible for any tax advice or consequences that result from
that conversion. You will have a one (1) year post termination exercise period,
provided that you may exercise no later than the final expiration date of the
option if earlier than one (1) year from your Separation Date. Except as set
forth herein, your rights concerning each Award will continue to be governed by
the applicable agreements for such Award, and because you have been previously
identified as an “Access Person” for purposes of compliance with the Company’s
Policy Prohibiting Insider Trading, if the trading blackout window is closed as
of the Separation Date, then you shall remain subject to such trading blackout
window until it otherwise opens for “Access Persons”.



2



--------------------------------------------------------------------------------




5.
Return of Company Property: You hereby agree and warrant to the Company that on
or before the Separation Date you will return to the Company all Company
property, including but not limited to documents, property or data of the
Company of any type whatsoever, that has been in your possession or control and
you will not retain copies of any such documents, property or data.



6.
Proprietary Information: You hereby acknowledge that you are bound by the
attached Proprietary Information and Inventions Agreement (Exhibit B hereto) and
that as a result of your employment with the Company you have had access to the
Company’s Proprietary Information (as defined in the agreement), that you will
hold all Proprietary Information in strictest confidence and that you will not
make use of such Proprietary Information on behalf of anyone.



7.
General Release and Waiver of Claims:



a)The payments and promises set forth in this Agreement are in full satisfaction
of all accrued salary, vacation pay, bonus and commission pay, profit‑sharing,
stock, stock options or other ownership interest in the Company, termination
benefits, benefits under the Change in Control Agreement or other compensation
to which you may be entitled by virtue of your employment with the Company or
your separation from the Company. To the fullest extent permitted by law, you
hereby release and waive any other claims you may have against the Company and
its owners, agents, officers, shareholders, employees, directors, attorneys,
subscribers, subsidiaries, affiliates, successors and assigns (collectively
“Releasees”), whether known or not known, including, without limitation, claims
under any employment laws, including, but not limited to, claims of unlawful
discharge, breach of contract, breach of the covenant of good faith and fair
dealing, fraud, violation of public policy, defamation, physical injury,
emotional distress, claims for additional compensation or benefits arising out
of your employment or your separation of employment, claims under Title VII of
the 1964 Civil Rights Act, as amended, the California Fair Employment and
Housing Act and any other laws and/or regulations relating to employment or
employment discrimination, including, without limitation, claims based on age or
under the Age Discrimination in Employment Act or Older Workers Benefit
Protection Act, and/or claims based on disability or under the Americans with
Disabilities Act.


b)By signing below, you expressly waive any benefits of Section 1542 of the
Civil Code of the State of California, which provides as follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
c)     You and the Company do not intend to release claims that you may not
release as a matter of law, including but not limited to claims for indemnity
under California Labor Code section 2802, claims for indemnification under the
Company’s Certificate of Incorporation or Bylaws or any claims for enforcement
of this Agreement. To the fullest extent permitted by law, any dispute regarding
the scope of this general release shall be determined by an arbitrator under the
procedures set forth in the arbitration clause below.
8.
Covenant Not to Sue:



a)To the fullest extent permitted by law, at no time subsequent to the execution
of this Agreement will you pursue, or cause or knowingly permit the prosecution
of, in any state, federal or foreign court, or before any local, state, federal
or foreign administrative agency, or any other tribunal, any charge, claim or
action of any kind, nature and character whatsoever, known or unknown, which you
may now have, have ever had, or may in the future have against Releasees, which
is based in whole or in part on any matter released by this Agreement.


b)Nothing in this section shall prohibit you from filing a charge or complaint
with a government agency where, as a matter of law, the parties may not restrict
your ability to file such administrative complaints. However, you understand and
agree that, by entering into this Agreement, you are releasing any and all
individual claims for relief, and that any and all subsequent disputes between
you and the Company shall be resolved through arbitration as provided below.



3



--------------------------------------------------------------------------------




c)Nothing in this section shall prohibit or impair you or the Company from
complying with all applicable laws, nor shall this Agreement be construed to
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.


9.
Further Covenants: You hereby acknowledge that you entered into the Change in
Control Agreement and agree to comply with its terms, where they are not
superseded by this Agreement. As a further condition of your receipt of the
separation compensation outlined in this Agreement, you agree that, during the
twelve-month period following the cessation of your employment, you will
cooperate and conduct yourself in a professional and appropriate manner with
anyone associated with the Company. By signing below, you acknowledge that you
are receiving the separation compensation outlined in the above paragraph 4 in
consideration for waiving your rights to claims referred to in this Agreement
and that you would not otherwise be entitled to the separation compensation.



10.
Arbitration: Except for any claim for injunctive relief arising out of a breach
of a party’s obligations to protect the other’s proprietary information, the
parties agree to arbitrate, in Santa Clara County, California through JAMS, any
and all disputes or claims arising out of or related to the validity,
enforceability, interpretation, performance or breach of this Agreement, whether
sounding in tort, contract, statutory violation or otherwise, or involving the
construction or application or any of the terms, provisions, or conditions of
this Agreement. Any arbitration may be initiated by a written demand to the
other party. The arbitrator's decision shall be final, binding, and conclusive.
The parties further agree that this Agreement is intended to be strictly
construed to provide for arbitration as the sole and exclusive means for
resolution of all disputes hereunder to the fullest extent permitted by law. The
parties expressly waive any entitlement to have such controversies decided by a
court or a jury.



11.
Attorneys’ Fees: If any action is brought to enforce the terms of this
Agreement, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.



12.
Confidentiality: The contents, terms and conditions of this Agreement must be
kept confidential by you and may not be disclosed except to your immediate
family, accountant or attorneys or pursuant to subpoena or court order. You
agree that if you are asked for information concerning this Agreement, you will
state only that you and the Company reached an amicable resolution of any
disputes concerning your separation from the Company. Any breach of this
confidentiality provision shall be deemed a material breach of this Agreement.



13.
No Admission of Liability: This Agreement is not and shall not be construed or
contended by you to be an admission or evidence of any wrongdoing or liability
on the part of Releasees, their representatives, heirs, executors, attorneys,
agents, partners, officers, shareholders, directors, employees, subsidiaries,
affiliates, divisions, successors or assigns. This Agreement shall be afforded
the maximum protection allowable under California Evidence Code Section 1152
and/or any other state or federal provisions of similar effect.



14.
Complete and Voluntary Agreement: This Agreement, together with Exhibit A hereto
and the documents referenced herein, constitute the entire agreement between you
and Releasees with respect to the subject matter hereof and supersedes all prior
negotiations and agreements, whether written or oral, relating to such subject
matter. You acknowledge that neither Releasees nor their agents or attorneys
have made any promise, representation or warranty whatsoever, either express or
implied, written or oral, which is not contained in this Agreement for the
purpose of inducing you to execute the Agreement, and you acknowledge that you
have executed this Agreement in reliance only upon such promises,
representations and warranties as are contained herein, and that you are
executing this Agreement voluntarily, free of any duress or coercion.



15.
Severability: The provisions of this Agreement are severable, and if any part of
it is found to be invalid or unenforceable, the other parts shall remain fully
valid and enforceable. Specifically, should a court, arbitrator, or government
agency conclude that a particular claim may not be released as a matter of law,
it is the intention of the parties that the general release, the waiver of
unknown claims and the covenant not to sue above shall otherwise remain
effective to release any and all other claims.


4



--------------------------------------------------------------------------------






16.
Modification; Counterparts; Facsimile/PDF Signatures: It is expressly agreed
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by authorized representatives of each of the parties to
this Agreement. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument. Execution of a facsimile or PDF copy
shall have the same force and effect as execution of an original, and a copy of
a signature will be equally admissible in any legal proceeding as if an
original.





17.
Review of Separation Agreement: You understand that you may take up to
twenty-one (21) days to consider this Agreement and, by signing below, affirm
that you were advised to consult with an attorney prior to signing this
Agreement. You also understand you may revoke this Agreement within seven (7)
days of signing this document, and that you may revoke the re-affirmation of
this Agreement referenced in paragraph 4(a) within seven (7) days of signing
such document. The compensation to be paid to you pursuant to paragraph 4 will
be paid only after the end of that seven (7) day revocation period.





18.
Effective Date: This Agreement is effective on the eighth (8th) day after you
sign it and without revocation by you (the “Effective Date”).



19.
Governing Law: This Agreement shall be governed by and construed in accordance
with the laws of the State of California.



This offer of separation compensation in exchange for a release of claims will
expire at 5:00 p.m. (PST) on May 20, 2014.
If you agree to abide by the terms outlined in this letter, please sign this
letter below and also sign the attached copy and return it to me. I wish you the
best in your future endeavors.




Sincerely,


Infoblox Inc.
By:    /s/ Robert D. Thomas    
Robert D. Thomas
President and Chief Executive Officer                




READ, UNDERSTOOD AND AGREED




/s/ Wendell Stephen Nye    
Wendell Stephen Nye                    Date: April 30, 2014            

















5

